Citation Nr: 0203625	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1942 to February 1946.  He died in December 1998.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a June 2000 decision of the 
Committee on Waivers and Compromises (Committee/COWC) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her request for waiver 
of recovery of an overpayment of improved death pension 
benefits creating a debt in the calculated amount of 
$2,805.00.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There was fault on the part of the appellant in creating 
the overpayment in her death pension benefits, with no fault 
being shown on the part of the VA; she did not change her 
position to her detriment in reliance on her VA death 
pension; failure to make restitution would result in an 
unfair gain to her; and recovery of the overpayment would not 
result in undue hardship or defeat the purpose of the 
benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension in the 
calculated amount of $2,805.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of improved 
death pension, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The appellant has been advised by the 
statement of the case of the evidence that would be necessary 
for her to substantiate her claim.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.

The record reflects that a VA form for application for 
dependency and indemnity compensation, death pension and 
accrued benefits by a surviving spouse or child, was received 
by the RO in January 1999.  That form shows that the 
appellant reported she had: a net worth of $0.00 from sources 
including bonds and bank accounts; monthly benefits of 
$388.00 from monthly Social Security check; and $0.00 gross 
monthly income from any source.  She reported an expected 
gross annual income for the 12 month period from the date of 
veteran's death of: $0.00 from earnings; $0.00 from 
dividends, interest, etc.; $3,000.00 from life insurance; and 
$0.00 from all other income sources.

The record reflects that by official letter with enclosures, 
dated in May 1999, the RO informed the appellant of her award 
of improved death pension benefits.  She was informed that 
starting December 1, 1998, she was entitled to receive 
$2,104.00 for that month because she was entitled to receive 
the veteran's rate for the month of his death.  She was 
informed that she was entitled to receive a monthly rate of 
$327.00 effective from January 1, 1999; and of $102.00 
effective January 1, 2000.  The letter informed her of what 
income her award was based upon; the only positive amounts of 
income listed were from Social Security and insurance.  She 
was notified that her pension rate depended on her income.  
The letter indicated what income had been considered in 
determining her pension from January 1, 1999.  No income from 
interest was listed.  She was advised that she should notify 
VA right away of any change in her income or if her net worth 
increased.  

By official letter in February 2000, the appellant was 
requested to complete checked items on an enclosed VA Form 
21-0518 and was informed that the requested information was 
necessary and relevant to determine entitlement to maximum 
benefits applied for under the law.  That VA Form 21-0518, 
Improved Pension Eligibility Verification Report (EVR), had 
items checked for completion by the appellant, that if filled 
in with answers, would provide information about sources and 
amounts of monthly income, annual income for 1999, net worth, 
and the total amount of unreimbursed medical expenses paid in 
1999.  The form shows that an amount of $397.00 was 
preprinted for the amount of income from Social Security.  
The appellant signed and returned what appears to be a 
duplicate of an original VA Form 21-0518, which she dated 
January 13, 2000; without filling in the blanks to provide 
the requested information regarding income, net worth or 
medical expenses, for both checked and unchecked items.  

The claims file contains another VA Form 21-0518, which 
appears to be an original form from which the one discussed 
above (dated January 13, 2000) was duplicated.  This form is 
signed and dated the same date of January 13, 2000, and is 
also dated March 7, 2000 below that.  This form is attached 
to a note from the appellant received in March 2000.  This 
form shows that the appellant filled in the requested 
(checked) information, and indicated that she received 
$2,400.00 in income from interest and dividends during 1999.  
In the section for amounts of net worth from listed sources, 
the appellant answered either "NA" or "none" for all 
sources.  She also listed an amount of $200.00 of other 
monthly income, and an amount of $743.39 of unreimbursed 
medical expenses she paid during 1999.

By official letter in April 2000, with an enclosure, the 
appellant was advised that her award had been amended because 
in the EVR dated both January 13, 2000 and March 7, 2000, she 
reported interest income not previously considered.  She was 
informed that this action would create an additional 
overpayment for which she would be responsible for repaying.  
She was also advised that her award was based on her income 
and expenses reported.  The only positive income listed was 
from Social Security and interest income.  She was again 
informed that she should notify VA right away if her income 
changed or net worth increased.  

The RO notified the appellant in a May 2000 letter that she 
owed $2,805.00 due to the change in the pension benefits of 
which she was notified recently, apparently referring to the 
April 2000 notice letter.  

In June 2000, the veteran sent the RO the following: the 
above discussed April 2000 RO letter of notification, with 
notation written on its face by the appellant that was  
accepted by the RO as implied request for waiver; part of a 
checking account statement; the above discussed May 2000 RO 
letter; and VA Form 20-5655, Financial Status Report.  The 
Financial Status Report shows that the appellant returned it 
without completing any part of it or signing it. 

In a June 2000 letter, the appellant provided information 
about her monthly income and expenses, and indicated that she 
did not understand the forms sent to her.

In a June 2000 letter with an enclosed waiver decision, the 
RO notified the appellant that her request for waiver of 
recovery of an overpayment in the calculated amount of 
$2,805.00 was considered by the Committee on Waivers and 
Compromises and the waiver had been denied.

In correspondence received in January 2000, the appellant 
provided a copy of her June 2000 letter, with further 
information regarding bank deposits.

The Board notes that the RO has found the appellant to be 
free of fraud, misrepresentation, or bad faith on her part in 
the creation of the overpayment.  Regarding this question, 
the appellant's January 1999 application shows that the 
appellant reported an expected annual income from dividends, 
interest, etc., of $0.00 for the twelve month period 
following the date of the veteran's death.  In the May 1999 
letter informing her of her award, she was notified that she 
should notify VA right away of any change in her income or if 
her net worth increased.  Her EVR dated January 13, 2000 was 
submitted without providing information regarding interest 
income for 1999, when in fact, as shown on the later signed 
(dated January 13, 2000 and March 7, 2000) EVR, she was in 
receipt of $2,400.00 in interest income for 1999.  While she 
had notice in May 1999 of the requirement to report changes 
in income, and the EVR dated January 13, 2000 was inaccurate, 
the record is insufficient to be able to establish that her 
intent was of such a nature as to be determined to have been 
fraudulent, or with the purpose of misrepresentation, or that 
she acted in bad faith.  The appellant did supply information 
of interest earned for 1999 in the EVR dated January 13, 2000 
and March 7, 2000, apparently later but within a relatively 
short time after the EVR dated January 13, 2000.  Since the 
record does not indicate that the appellant has attempted to 
hide the interest income during the development phase of her 
request for a waiver, the Board concludes that the finding 
that the appellant was free of fraud, misrepresentation, or 
bad faith was correct.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements include: the relative fault of the debtor where such 
actions contribute to creation of the debt; balancing of 
faults where VA fault is also involved; determining whether 
collection of the debt would cause the debtor undue financial 
hardship by depriving her of basic necessities; whether 
collection would defeat the purpose of the VA benefit; 
whether failure to make restitution would result in unjust 
enrichment; and whether reliance on VA benefits resulted in 
relinquishment of a valuable right, i.e., changing position 
to one's detriment.  38 C.F.R. § 1.965(a).

The grant of improved death pension was based on the 
appellant's January 1999 application.  That form had areas to 
be filled by the appellant for the amounts for different 
sources of income, including from interest.  The evidence 
reflects that when the appellant was initially awarded 
improved death pension in May 1999, she was informed that she 
must immediately report any changes in her income.  Further, 
she was informed of what income was considered in arriving at 
her award of VA pension.  The overpayment was created because 
the appellant failed to timely report her receipt of interest 
income.  There is no indication that there was any fault on 
the part of the VA in the creation of the overpayment.  The 
Board has considered that the appellant was informed that her 
award was based upon income and that she must report any 
change in her income; and that the appellant's eligibility 
verification report signed on January 13, 2000 was submitted 
without providing any information regarding income of any 
sort.  On the basis of the foregoing, the Board finds that 
there was substantial fault on her part in creating the 
overpayment.  There is no fault shown of the part of VA, 
because when VA learned of the additional income it undertook 
immediate corrective action.

Although the appellant alleges that recovery of the $2,805.00 
overpayment would cause her financial hardship, she failed to 
complete the Financial Status Report (FSR) provided to her, 
which in June 2000 she returned without a mark or signature.  
In a letter of June 2000, the appellant provided some 
information pertaining to monthly expenses and income 
indicating that monthly income exceeded monthly expenses by 
$233.23, which the appellant stated was all she had left for 
food and household maintenance; thereby suggesting an undue 
financial hardship if collection were made.  In this regard, 
the Board notes that in that June 2000 letter, the appellant 
listed interest income of $200.00 per month, implying a 
corresponding financial holding amount from which that income 
was derived.  However, despite being requested several times 
to supply information on amounts of net worth attributable to 
bank accounts, bonds, and other sources/assets, the appellant 
has never provided this information important in determining 
whether collection of the overpayment debt would cause her 
undue financial hardship by depriving her of basic 
necessities.  As noted in the June 2000 waiver decision 
denying waiver, since the appellant failed to complete her 
financial status report, that committee was unable to 
determine if collection would create an undue hardship or be 
against equity and good conscience.

Conversely, there is no persuasive evidence of record that 
recovery of this debt would deprive her of the ability to 
meet the cost of the basic necessities of life or defeat the 
purpose for which her pension benefits were intended.  In 
other words, recovery of her debt, albeit over time (possibly 
via some sort of installment plan), is entirely possible 
without depriving her of the ability to meet her ongoing 
other expenses.  She herself in the request for waiver stated 
only that she would not be able to pay the amount in one 
payment.

There is no indication that the appellant has changed her 
position to her detriment in reliance upon the receipt of her 
VA pension benefits.  The overpayment resulted from incorrect 
information that was corrected within a relatively short time 
period, and there is no indication that she did change her 
position to her detriment in reliance of those benefits prior 
to the correction of information and change in the rate of 
pension.  So failure to make restitution would result in an 
unfair gain to her as she was in receipt of a relatively 
substantial income during the time that the overpayment was 
being created.  There is no indication that any other 
extenuating circumstances exist that would be dispositive in 
arriving at a fair balancing of her interest when compared to 
the Government's interest.  And all things considered, the 
preponderance of the evidence is unfavorable to her claim and 
shows that recovery of her VA pension debt would not be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The request for a waiver of recovery of the overpayment of 
improved death pension benefits is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

